NOT DESIGNATED FOR PUBLICATION

                            STATE OF LOUISIANA

                              COURT OF APPEAL


                                FIRST CIRCUIT


                                  2020 CA 0598


                            ARYANNE H. ORTLIEB


                                     VERSUS


                         JAMES CHADWICK WEBB

                                             Judgment Rendered:       APR 2 6 2021

M                  On Appeal from the 23rd Judicial District Court
                         In and for the Parish of Ascension
                                 State of Louisiana
                              Trial Court No. 116, 477


                Honorable Katherine Tess Stromberg, Judge Presiding




Roy H. Maughan, Jr.                          Attorneys for Plaintiff/Appellant,
Namisha D. Patel                             Aryanne H. Ortlieb
Joshua D. Roy
Baton Rouge, Louisiana




Nicole Tusa Templet                          Attorney for Defendant/Appellee,
Baton Rouge, Louisiana                       James Chadwick Webb




       BEFORE: MCDONALD, HOLDRIDGE, AND PENZATO, JJ.
PENZATO, I


         Aryanne H. Ortlieb appeals a judgment in favor of her ex-husband James

Chadwick Webb ordering her to pay child support and calculating arrearages.              For


the following reasons, we remand this case for further proceedings.

                      FACTS AND PROCEDURAL HISTORY


         Ms. Ortlieb and Mr. Webb were divorced by judgment signed January 23,
2017.    The parties had one child during the marriage, A.L.W., born         December 15,


2010.    Although the parties did not have an executed judgment related to custody,

Mr. Webb had physical custody of A.L.W. for four days out of every nine, based

upon his work schedule with the Baton Rouge Fire Department. On May 8, 2017,

Ms. Ortlieb filed a rule to set child support.       The parties entered into a consent


judgment related to child support,       signed by the trial court on June 13,         2017,


whereby Mr. Webb was ordered to pay to Ms. Ortlieb basic monthly child support

of $500. 00.   The consent judgment stated that Ms. Ortlieb was responsible for any

uncovered medical expenses of A.L.W.,          expenses associated with extracurricular



activities,   afterschool care and daycare, and expenses of tuition,            registration,



books,    and supply fees required for attending a special or private school,              as



described in La. R.S. 9: 315. 6.   On January 7, 2018, Ms. Ortlieb was admitted to

St. James Behavioral Hospital because of depression and paranoid episodes.                On


January 11, 2018, Mr. Webb apparently filed an ex parte petition for custody in the

Family Court for East Baton Rouge Parish.'           Following Ms. Ortlieb' s discharge

from the hospital on January 18, 2018, the parties became involved in litigation

regarding the conditions and extent of her visitation with and the custody of

A.L. W.


         Relevant hereto, on August 7, 2018, Ms. Ortlieb filed a " RULE FOR EX



 The pleadings filed by Mr. Webb in East Baton Rouge Parish are not contained in the record of
these proceedings.




                                              4
PARTE AND CONTEMPT."                Ms. Ortlieb alleged that contrary to court orders, Mr.

Webb had withdrawn A.L.W. from Oak Grove Primary School in Ascension Parish
  Oak Grove"),     which she had been attending, with the intent to enroll her in the

Central School District.         Ms.   Ortlieb sought an order directing Mr. Webb to

immediately re -enroll A.L.W. in Oak Grove and finding him in contempt for

willful disobedience of a previous court order. On September 27, 2018, the parties


appeared before the court and entered into a stipulation setting the issues of

 contempt, child support, and school placement"           for trial on October 25, 2018.2 At


the conclusion of the October 25, 2018 hearing, the trial court ordered that A.L.W.

remain at Oak Grove and took the child support issues under advisement pending

the submission of proof of income. 3

       The trial court held a hearing on August 16, 2019.            At that time, the parties


entered into a stipulated judgment terminating Mr. Webb' s child support obligation

retroactive to July 19, 2019.        The parties reserved " their individual rights under


motions filed previously with the court related to child support, which include

Ms.] Ortlieb' s motion for contempt and arrearages and [ Mr.] Webb' s request to


retroactively terminate his child support obligation to the filing date included in the
                                                             4"
motion for ex parte custody filed January 11, 2018.               Mr. Webb also reserved his


request for the return of any child support paid to Ms.               Ortlieb included in the


motion for ex parte custody filed January 11, 2018.

       On November 8, 2019, the trial court issued reasons for judgment and signed


a judgment ordering Ms. Ortlieb to pay Mr. Webb $ 476. 33 per month in child


2 The trial court and the parties reference a " Motion to Establish Custody and Ancillary Matters"
apparently filed by Mr. Webb on March 9, 2018, which included a judicial demand regarding
child support. This pleading is not contained in the record on appeal.

3 At the beginning of the hearing, the parties indicated that the contempt charges would be
dismissed with prejudice.


4 The motion for ex parte custody filed January 11, 2018 refers to the petition Mr. Webb
apparently filed in the Family Court for East Baton Rouge Parish. As noted above, this pleading
is not contained in the record on appeal.


                                                3
support beginning December 1,             2019.        The judgment further decreed that Ms.

Ortlieb was in arrears with regard to her child support obligation and ordered that

she pay Mr. Webb $ 12, 316. 55.

         Ms.
               Ortlieb filed a motion for new trial, which was denied by judgment

signed February 4,         2020.   She then filed this appeal of the November 8, 2019


judgment, arguing that the trial court erred when it calculated child support owed

from Ms. Ortlieb to Mr. Webb even though Mr. Webb did not make a demand for

child support with the trial courts


                                   LAW AND DISCUSSION


        The general rule in Louisiana is that a child support judgment remains in full


force and effect until the party ordered to pay it has the judgment modified,

reduced, or terminated by the court. Haaga a Haaga, 2010- 1366 ( La. App. 1 Cir.

2/ 11/ 11),    2011   WL    767097, *    3(   unpublished).        Louisiana Revised           Statutes


9: 315. 21C provides:        Except for good cause shown,             a judgment modifying or

revoking a final child support judgment shall be retroactive to the date of judicial

demand, but in no case prior to the date of judicial demand. ( Emphasis added.)


        The record in this case is void of any judicial demand by Mr. Webb to either

modify or terminate his child support obligation.              The appellate court shall render


any judgment which is just, legal,            and proper upon the record on appeal.                La.


C. C. P. art. 2164. Thus, on the face of the record before us, there is no legal basis


for the trial court' s award of child support in favor of Mr. Webb nor its calculation


of arrearages.



        However, in its reasons for judgment, the trial court indicated that it was


terminating Mr. Webb' s child support obligation and calculating child support

going forward from March 9, 2018, " as that is the date of filing of Mr. Webb' s

demand for child support in this Court."



5 Ms. Ortlieb also assigned as error the trial court' s calculation of the parties' incomes.


                                                   E
         As noted above, the record does not contain a pleading filed by Mr. Webb on
March 9, 2018.            Ordinarily, the inadequacy of a record is imputable to the

appellant.
              State ex rel. Guste a Thompson, 532 So. 2d 524, 527 ( La. App. 1 Cir.
1988).     However, the inadequacy of an appellate record for which an appellant is

responsible cannot operate to the detriment of an appellee. Id. Thus, if Mr. Webb


filed a demand for child support on March 9, 2018, and Ms. Ortlieb failed to


transmit a complete record to us, this inadequacy cannot be used to reverse the

judgment awarding Mr. Webb child support. Conversely, if, as contended by Ms.

Ortlieb, Mr. Webb did not make a demand for child support, then the November 8,

2019 judgment must be reversed. See Id.


         The inadequacies of the record prevent us from properly adjudicating this

case.
         In the interest of justice, we remand this case for an evidentiary hearing on

the issue of whether Mr. Webb filed a judicial demand to modify or terminate his

child support obligation in the trial court. La. C. C. P. arts. 2132 and 2164; see State


ex rel. Guste, 532 So. 2d at 527; Our Lady of the Lake Hosp. a Panner, 95- 0754

La. App. 1 Cir. 12/ 15/ 95),     669 So. 2d 463, 465- 66.


                                           DECREE


         For the above and foregoing reasons, we enter the following orders:

          1) This action is remanded to the trial court, which shall hold an evidentiary

         hearing to determine whether Mr. Webb filed a judicial demand to modify or

         terminate his child support obligation in the trial court;


         2) If the trial court finds that such a demand was filed, the record shall be


         supplemented with the pertinent pleading and returned to this                      court,




         reserving   to    Ms.   Ortlieb   the   right   to   assign   error   on   this   factual


         determination;


          3) If the trial court finds that no such judicial demand was made, it shall


         vacate its November 8, 2019 judgment, reserving to Mr. Webb the right to


                                                 5
        seek a supervisory writ to this court for our review of the factual

        determination that a judicial demand to modify or terminate his child support

       obligation was not made, and, in the absence of such, this appeal will be

       mooted and James Chadwick Webb is cast for costs of this appeal; and

        4) This court shall retain appellate jurisdiction over this case until it is


       finally decided or this appeal becomes moot.'

       REMANDED WITH ORDERS.




6 Since we have retained appellate jurisdiction, we do not assess costs at this time except as set
forth above in paragraph ( 3).


                                                0